                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR18-0146-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JEREMY JAMES CHERRY,

13                             Defendant.
14

15          This matter comes before the Court on the United States’ motion for entry of a final order
16   of forfeiture (Dkt. No. 57). The motion concerns two pieces of property: (1) a Seagate external
17   hard drive, serial number NA03LK2P, and (2) a Zalman desktop computer. (See Dkt. No. 57 at
18   1.) Having considered the motion and the relevant record, the Court FINDS that forfeiture is
19   appropriate for the following reasons:
20      •   On June 4, 2019, the Court entered a preliminary order of forfeiture (Dkt. No. 44) that
21          found the above-identified electronics forfeitable pursuant to 18 U.S.C. § 2253(a) and
22          that forfeited Defendant Jeremy Cherry’s interest in them;
23      •   Thereafter, the United States published notice of the forfeiture (Dkt. No. 51) as required
24          by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C), and the
25          United Sates provided direct notice to a potential claimant as required by Rule
26          32.2(b)(6)(A), (see Dkt. No. 57-1); and


     ORDER
     CR18-0146-JCC
     PAGE - 1
 1      •   The time for filing third-party petitions expired, and none were filed, (see id. at 2).

 2   Given the Court’s findings, the Court GRANTS the motion and ORDERS that:

 3      1. No right, title, or interest in the above-listed electronics exists in any party other than the

 4          United States;

 5      2. The electronics are fully and finally condemned and forfeited, in their entirety, to the

 6          United States; and

 7      3. The United States Department of Homeland Security, Homeland Security Investigations,

 8          and/or their representatives are authorized to dispose of the electronics as permitted by
 9          governing law.
10          DATED this 18th day of October 2019.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0146-JCC
     PAGE - 2
